DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 04/23/2021 has been entered.  Claims 11-20 remain(s) pending in the application.  Applicant's amendments to the Claims have overcome each and every objection and most 112(b) rejections previously set forth in the Non-Final Office Action mailed 10/28/2020.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 11 under THODE KARL-HEINZ DE 2631529 A1, hereinafter Thode, have been fully considered and are persuasive.  Specifically, the argument whereby Thode fails to explicitly state the method of operation whereby “in a coasting state of the at least one hydraulic motor with the continuously adjustable valve being open, is adapted to be closed to a desired extent so as to variably control the fluid flow in the at least one bypass to decelerate the at least one hydraulic motor”.  Instead, Thode states a method of operation whereby the hydraulic motor is accelerated from a stop and the hydraulic motor is allowed to coast.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made via Thode in view of ICHIYAMA, SHUICHI et al. JP 62031703 A, hereinafter Ichiyama.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 Ln 1-2, please amend to --wherein the at least one closing valve-- to align with claim 12 line 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over THODE KARL-HEINZ DE 2631529 A1, hereinafter Thode, in view of ICHIYAMA, SHUICHI et al. JP 62031703 A, hereinafter Ichiyama.  Thode and Ichiyama are considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (work machines with swivel bodies such as cranes or excavators).  MPEP2141.01(a) I.
Regarding claim 11, Thode discloses (Fig. 1) a crane (Pg 1 Ln 12) having a closed hydraulic circuit (depicted as what is typically interpreted as a closed circuit) in which a hydraulic pump (2) is hydraulically connected to at least one hydraulic motor (1) via a feed (10) and a discharge (11), and in which the feed is hydraulically connected to 
Thode fails to explicitly state that in a coasting state of the at least one hydraulic motor with the continuously adjustable valve being open, is adapted to be closed to a desired extent so as to variably control the fluid flow in the at least one bypass to decelerate the at least one hydraulic motor.
Ichiyama discloses (Fig. 1) a swivel body having a large inertial force such as a excavator (Pg 1 Ln 16) having a hydraulic circuit (Pg 1 Ln 16) in which a hydraulic pump (7) is hydraulically connected to at least one hydraulic motor (6) via a feed (A) and a discharge (B), and in which the feed is hydraulically connected to the discharge via at least one bypass (11a, 11b) which bypasses the at least one hydraulic motor, wherein the at least one bypass comprises a continuously adjustable valve (7, 8, Pg 3 Ln 105 states variable) for variably controlling the fluid flow bypassing the at least one hydraulic motor (Pg 3 Ln 105 states valves (11a, 11b) are variably controlled valves for variably controlling the fluid flow through the bypass),
wherein in a coasting state of the at least one hydraulic motor with the continuously adjustable valve being open, is adapted to be closed to a desired extent so as to variably control the fluid flow in the at least one bypass to decelerate the at least one hydraulic motor (the CONSTIUTION states “the supply of pressurizied oil to the hydraulic motor 6 is shut off. Since then, variable relief valves 11a, 11b are controlled to keep the proportion of the moment of inertia to the stopping torque constant. Thereby, the hydraulic motor 6 can be stopped at the prescribed position accurately”.  The term ‘the supply of pressurized oil to the hydraulic motor 6 is shut off’ has been interpreted as the at least one hydraulic motor is in a “coasting state” as the fluid from the pump is no longer driving the motor, but the motor is still rotating under inertia.  The term ‘Since then, variable relief valves 11a, 11b are controlled to keep the proportion of the moment of inertia to the stopping torque constant’ has been interpreted as establishing an opening amount (opening-closing) to a desired extent so as to variably control the fluid flow in the at least one bypass.  The term ‘the hydraulic motor 6 can be stopped’ has been interpreted as to decelerate the at least one hydraulic motor.  
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Thode, by providing the variably controlling the opening amount of the valve on the at least one bypass, as taught by Ichiyama, for the purpose of accurately stopping the swivel body at a prescribed position.
Regarding claim 12, Thode discloses (Fig. 1) the at least one bypass (7, 8) comprises a closing valve (depicted as a one-way check valve) which is configured to close the bypass to the fluid flow in at least one flowing direction. 
Regarding claim 13, Thode discloses (Fig. 1) the feed (10) is hydraulically connected to the discharge (11) via two bypasses (7, 8) which are connected in parallel (depicted in parallel) and respectively comprise a continuously adjustable valve (7, 8) and a closing valve (depicted as a one-way check valve) for variably controlling the fluid flow for the opposing slewing directions of the at least one hydraulic motor (1, Pg 4 Ln 125-134 discloses proportional control of the valves (7, 8) with respect to the controller 
Regarding claim 14, Thode discloses (Fig. 1) at least one continuously adjustable valve (7, 8) is a proportional valve (Pg 4 Ln 125-134 discloses proportional control of the valves (7, 8) with respect to the controller (17/26)). 
Regarding claim 15, Thode discloses (Fig. 1) at least one closing valve is a unidirectional valve (depicted as a one-way check valve). 
Regarding claim 16, Thode discloses (Fig. 1) the delivery flow of the hydraulic pump (2) is able to be variably adjusted (Pg 2 Ln 56).
Regarding claim 18, Thode discloses (Fig. 1) a control device (17/26) which is in contact with the hydraulic pump and the at least one continuously adjustable valve via at least one interface (26) and is configured to actuate the hydraulic pump and the at least one continuously adjustable valve during crane operations in a coordinated way (Pg 4 Ln 125-134, discloses the controller controlling the valves and pump and overall system in a coordinated way). 
Regarding claim 19, Thode discloses (Fig. 1) a control device (17/26) for actuating a closed hydraulic circuit of a crane according to claim 11, wherein the control device is in contact with the hydraulic pump and the at least one continuously adjustable valve via at least one interface (26) and is configured to actuate the hydraulic pump and the at least one continuously adjustable valve during crane operations in a coordinated way (Pg 4 Ln 125-134, discloses the controller controlling the valves and pump and overall system in a coordinated way). 
Regarding claim 20, Thode discloses (Fig. 1) a crane control program for actuating a closed hydraulic circuit of a crane, according to claim 11 (Pg 4 Ln 125-134, .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thode, in view of Ichiyama, in further view of Kruschinski; Andreas US 6619626 B1, hereinafter Kruschinski.  Thode and Kruschinski are considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (hydraulically controller cranes).  MPEP2141.01(a) I.
Regarding claim 17, Thode discloses the claimed invention substantially as claimed, as set forth above for Claim 11 except fails to explicitly state that the volumetric displacement of at least one hydraulic motor is able to be variably adjusted.
Kruschinski discloses (Fig. 1) a crane (Abstract) in which a hydraulic pump (1) is hydraulically connected to at least one hydraulic motor (4, 5) via a feed (B) and a discharge (A), 
wherein the volumetric displacement of at least one hydraulic motor is able to be variably adjusted (depicted as variably adjusted, Abstract discloses variable so far as to be reversible).
Because both Thode and Kruschinski teach hydraulically controlled cranes, it would have been obvious to one skilled in the art to substitute the variably adjusted motor for the non-variably adjusted motor to achieve the predictable result of driving the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/F Daniel Lopez/Primary Examiner, Art Unit 3745